NONPRECEDENTIAL DISPOSITION
                            To be cited only in accordance with
                                     Fed. R. App. P. 32.1




              United States Court of Appeals
                                    For the Seventh Circuit
                                    Chicago, Illinois  60604

                                    Submitted May 21, 2009*
                                     Decided May 28, 2009

                                             Before

                              WILLIAM J. BAUER, Circuit Judge

                              JOHN L. COFFEY, Circuit Judge

                              DANIEL A. MANION, Circuit Judge

No. 08‐2853

UNITED STATES OF AMERICA,                             Appeal from the United States District
     Plaintiff‐Appellee,                              Court for the Northern District of Illinois,
                                                      Eastern Division.
       v.
                                                      No. 05 CR 1004
ANTHONY PHILLIPS,
    Defendant‐Appellant.                              James B. Zagel,
                                                      Judge.



                                           O R D E R

         Anthony Phillips suggests several unpersuasive reasons why we should vacate his
conviction for mail fraud, 18 U.S.C. § 1341, and money laundering, 18 U.S.C. § 1957.  He
insists, for instance, that district courts lack subject‐matter jurisdiction over all crimes not
committed on federal property.  But district courts in fact have exclusive subject‐matter
jurisdiction over “all offenses against the laws of the United States.”  18 U.S.C. § 3231;


       *
         After examining the briefs and the records, we have concluded that oral argument is
unnecessary.  Thus, the appeals are submitted on the briefs and the record.  See  FED. R. APP.
P. 34(a)(2).
No. 08‐2853                                                                               Page 2


United States v. Turcotte, 405 F.3d 515, 521 (7th Cir. 2005).  Phillips also contends that the
district court lacked personal jurisdiction over him because he is “a natural man, a
Sovereign state born citizen, a private human being.”  This argument is frivolous: a district
court has personal jurisdiction over any defendant brought before it on a federal indictment
charging a violation of federal law.  See, e.g., United States v. Marks, 530 F.3d 799, 810 (9th
Cir. 2008); United States v. Rendon, 354 F.3d 1320, 1326 (11th Cir. 2003); see also United States
v. Burke, 425 F.3d 400, 408 (7th Cir. 2005) (explaining that defendant’s presence in the
territory of the United States supplies personal jurisdiction).  His remaining claims are too
frivolous to warrant further discussion.
                                                                                      AFFIRMED.